       3:17-cv-00304-JFA       Date Filed 01/31/20       Entry Number 113         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 ROBERT BERRY, INDIVIDUALLY                        §
 AND ON BEHALF OF ALL OTHERS                       §
 SIMILARLY SITUATED,                               §
                                                   §
                        Plaintiff,                 §            Civil Action No. 3:17-cv-00304-JFA
                                                   §
 VS.                                               §
                                                   §
 WELLS FARGO & COMPANY, WELLS                      §
 FARGO CLEARING SERVICES, LLC,                     §
 and WELLS FARGO ADVISORS                          §
 FINANCIAL NETWORK, LLC, and                       §
 DOES 1 thru 50,                                   §
                                                   §
                        Defendants.                §

     PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT

        Plaintiff Robert F. Berry (“Plaintiff” or “Class Representative”), on his own behalf and on

behalf of the Settlement Class (collectively, “Plaintiffs”), moves for an order under Rule 23(e) of

the Federal Rules of Civil Procedure: (a) preliminarily approving a proposed class action

settlement (the “Proposed Settlement”) on the terms set forth in the Class Action Settlement

Agreement, dated January 31, 2020 (“Settlement Agreement”);1 (b) certifying the Settlement

Class defined therein for settlement purposes; (c) approving the proposed methods of

disseminating notice to the Settlement Class; (d) setting a date for the final settlement hearing; and

(e) such other and further relief as this Court deems just and proper.

        The Proposed Settlement, which is the product of intensive arm’s-length negotiations,

would resolve the claims brought by Plaintiff concerning forfeited deferred compensation in the

Wells Fargo Advisors, LLC Performance Award Contribution & Deferral Plan (the “Deferral


        1
         The Settlement Agreement is attached as Exhibit A to the memorandum of law in support
of this Motion.
     3:17-cv-00304-JFA        Date Filed 01/31/20       Entry Number 113      Page 2 of 3




Plan”). This motion is based upon the Settlement Agreement and related settlement exhibits; the

accompanying memorandum of law in support of this motion; all of the prior pleadings in this

case; and such additional evidence or argument as may be presented to or required by the Court.

       A proposed Order Preliminarily Approving Settlement Class and Settlement and Providing

for Notice is also submitted herewith.



                                                   Respectfully submitted,


                                                   By: /s/ William S. Norton
                                                      William S. Norton (D.S.C 11343)
                                                      Erin C. Williams (D.S.C. 12282)
                                                      MOTLEY RICE LLC
                                                      28 Bridgeside Boulevard
                                                      Mount Pleasant, SC 29464
                                                      Telephone: (843) 216-9000
                                                      Facsimile: (843) 216-9450
                                                      bnorton@motleyrice.com
                                                      ecwilliams@motleyrice.com

                                                      William H. Narwold (D.S.C 73977)
                                                      Mathew P. Jasinski (admitted pro hac vice)
                                                      MOTLEY RICE LLC
                                                      27 Church Street, 17th Floor
                                                      Hartford, CT 06103
                                                      Telephone: (860) 882-1681
                                                      Facsimile: (860) 882-1682
                                                      bnarwold@motleyrice.com
                                                      mjasinski@motleyrice.com

                                                      Thomas R. Ajamie (admitted pro hac vice)
                                                      David S. Siegel (admitted pro hac vice)
                                                      John S. “Jack” Edwards, Jr. (admitted pro
                                                      hac vice)
                                                      AJAMIE LLP
                                                      Pennzoil Place - South Tower
                                                      711 Louisiana, Suite 2150
                                                      Houston, TX 77002
                                                      Telephone: (713) 860-1600
                                                      Facsimile: (713) 860-1699
                                                      tajamie@ajamie.com
                                                      dsiegel@ajamie.com
                                               2
      3:17-cv-00304-JFA         Date Filed 01/31/20       Entry Number 113         Page 3 of 3




                                                        jedwards@ajamie.com

                                                        Mark P. Kindall (admitted pro hac vice)
                                                        Douglas P. Needham (admitted pro hac
                                                        vice)
                                                        IZARD, KINDALL & RAABE, LLP
                                                        29 South Main Street, Suite 305
                                                        West Hartford, Connecticut 06107
                                                        Telephone: 860-493-6292
                                                        mkindall@ikrlaw.com
                                                        dneedham@ikrlaw.com

                                                        ATTORNEYS FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

       I certify that on January 31, 2020, the foregoing was served through this Court’s CM/ECF

system. I understand that notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system.



                                               /s/ William S. Norton
                                               William S. Norton




                                                  3
